DETAILED ACTION
This office action is responsive to amendment filed on August 25, 2022 in this application Harata et al., U.S. Patent Application No. 17/170,306 (Filed 2/8/2021) claiming priority to PCT/JP2019/030947 (Filed 8/6/2019) claiming priority to JP2019-129969 (Filed 7/12/2019) and JP2018-151428 (Filed 8/10/2018) (“Ju”).  Claims 1 – 10 were pending.  Claims 1 and 8 - 10 are amended.  Claims 11 and 12 are new.  Claims 1 – 12 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
1.	With respect to Applicant’s argument on pg. 11 of the Applicant’s Remarks (“Remarks”) stating that claim 12 does not invoke 35 USC 112(f), examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §112(f).  While processors are recited for the first and second device, there is no processor recited for the third device.  Additionally, the first three limitations of the claim are not recited with processors being configured to perform the claimed functions and those functions are broader than the more detailed steps later recited in connection with the processors.  Therefore, claim 12 is interpreted under 112(f).
2.	With respect to Applicant’s argument on pgs. 11 - 14 of the Remarks stating that prior art reference Watanabe fails to teach transferring divided files in sequence, examiner respectfully neither agrees nor disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.
In the interest of compact prosecution prior art reference Venkatachalam is added which teaches that a destination memory may be too small for the size of an update so the update may be divided into smaller blocks that are transmitted individually in sequence, processed at the destination memory, and then sent on to a target destination to make room for the arrival of additional blocks at the destination.  Id. at ¶¶ 0004, 0030, 0055; id. at ¶¶ 0041, 0044, 0045 (receiving update data blocks from source, processing at destination memory, sending data blocks to target memory); id. at ¶ 0040 (update blocks may be numbered so that while they may be sent in sequence, any that arrive out of sequence are stored in the proper order.  Thus, Venkatachalam teaches transferring divided files in sequence.
	Examiner also notes that current prior art reference Teraoka also teaches transferring divided files in sequence by disclosing an update control unit that divides an update into blocks of a size that will fit in a destination engine control ECU and then additionally dividing the blocks “into CAN frames for transmission.”  Id. at ¶¶ 0102, 0106, 0107.  Thus, Teraoka teaches transferring divided files in sequence.
	In addition, Watanabe teaches determining and specifying a RAM buffer size that is used to divide and transfer the blocks of the update to the update target.  Id. at ¶¶ 0021, 0025, 0026, 0030, 0087.
Therefore, the prior art teaches transferring divided files in sequence.
3.	With respect to Applicant’s argument on pg. 13 of the Remarks stating that prior art reference Watanabe fails to teach “specifying a first data size to acquire the transfer target file,” examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  Watanabe teaches determining and specifying not only a storage size for an update target but the RAM buffer size that is used to divide and transfer the blocks of the update to the update target.  Id. at ¶¶ 0021, 0025, 0026, 0030, 0087.  Therefore, Watanabe teaches “specifying a first data size to acquire the transfer target file.”

Double Patenting
In light of Terminal Disclaimer approved on 8/25/2022 the Double Patenting rejections are overcome.

Claim Rejections - 35 USC § 101
In light of applicant’s amendments the rejections made to the claims under 35 USC 101 are withdrawn.

35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device that is configured to” and “unit that is configured to”, in claims 1 - 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al., United States Patent Application Publication No. 2020/0225930 (Published July 16, 2020, filed 9/8/2017) claiming priority to JP2016202767 (Filed 10/14/2016) (“Teraoka”) in view of Watanabe et al., Japan Patent Application Publication No. 2018079768 (Published May 24, 2018) (“Watanabe”) and Venkatachalam  et al., United States Patent Application Publication No. 2009/0064125 (Published March 5, 2009, filed September 5, 2007).


Claims 1, 8, 9, and 12
With respect to claims 1, 8, 9, and 12 Teraoka teaches the invention as claimed including a vehicle electronic control system, comprising:
a first device that is configured to receive whole update data from outside of a vehicle and store the update data; a second device that is configured to acquire the update date from the first device; and a third device that is configured to receive the update data from the second device and write the received update data into a non-volatile memory, wherein the second device includes: a transfer target file specifying unit that is configured to specify a file, as a transfer target file, including the update data to be written into the third device; {A vehicle software update method includes a vehicle ECU update system that uses a communication module to communicate with a server outside the vehicle to allow a vehicle ECU 13 to use the communication module 10 as a gateway to transmit a size of data that can be accepted at a time by the ECU in order to receive update data, and the ECU can then read the update data from gateway in the data size, and then further divide the data into a second smaller CAN size for transmission of the data to upgrade other ECUs in communication with the ECU 13.  Teraoka at ¶¶ 0102, 0106 & 0107; id. at fig. 1.}
However, Teraoka doesn’t explicitly teach the limitations:
a first data size specifying unit that is configured to specify a first data size to [divide] the transfer target file specified by the transfer target file specifying unit; and an update data distribution unit that is configured to distribute the update data to the third device using a plurality of [divided] files of the update data transferred from the first device, and the first device includes an update data transfer unit that is configured to transfer the update data by: and [sequentially] transferring the plurality of divided files to the second device. {Watanabe does teach this limitation.  Watanabe teaches the vehicle ECU update data size specification method of Teraoka includes where the data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.  A RAM buffer size is specified that is used to divide and transfer the blocks of the update to the update target.  Id. at ¶¶ 0021, 0025, 0026, 0030, 0087.
Teraoka and Watanabe are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to receive update files.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for vehicle ECU update data size specification as taught in Teraoka, with gathering the data size information, as taught in Watanabe.  Watanabe states that each ECU may have specific requirements.   Id. at ¶ 0021.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for vehicle ECU update data size specification as taught in Teraoka, with gathering the data size information, as taught in Watanabe, for the purpose of using the correct size data for each ECU.}
However, Teraoka and Watanabe don’t explicitly teach the limitations:
divide [the transfer target file]… divided…dividing the transfer target file specified by the transfer target file specifying unit into the plurality of divided files according to the first data size specified by the first data size specifying unit; …sequentially [transferring the divided files] {Venkatachalam does teach this limitation.  Venkatachalam teaches the vehicle ECU update method of Teraoka and Watanabe includes where a destination memory may be too small for the size of an update so the update may be divided into smaller blocks that are transmitted individually in sequence, processed at the destination memory, and then sent on to a target destination to make room for the arrival of additional blocks at the destination.  Venkatachalam at ¶¶ 0004, 0030, 0055; id. at ¶¶ 0041, 0044, 0045 (receiving update data blocks from source, processing at destination memory, sending data blocks to target memory); id. at ¶ 0040 (update blocks may be numbered so that while they may be sent in sequence, any that arrive out of sequence are stored in the proper order.
Teraoka, Watanabe, and Venkatachalam are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to receive update files.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for vehicle ECU updating, as taught in Teraoka and Watanabe, with dividing and sequentially transmitting the update, as taught in Venkatachalam.  Watanabe states that each ECU may have specific requirements.   Id. at ¶ 0021.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for vehicle ECU updating, as taught in Teraoka and Watanabe, with dividing and sequentially transmitting the update, as taught in Venkatachalam, for the purpose of using the correct size data for each ECU.}

Claim 2
With respect to claim 2, Teraoka, Watanabe, and Venkatachalam teaches the invention as claimed including:
wherein the second device further includes an acquisition information specifying unit that is configured to specify acquisition information to acquire the transfer target file specified by the transfer target file specifying unit, and the update data transfer unit is further configured to transfer the update data by dividing the transfer target file specified by the transfer target file specifying unit according to the first data size specified by the first data size specifying unit and the acquisition information specified by the acquisition information specifying unit.  {Update file data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.}

Claim 3
With respect to claim 3, Teraoka, Watanabe, and Venkatachalam teaches the invention as claimed including:
a rewrite specification data acquisition unit that is configured to acquire rewrite specification data from outside; and a rewrite specification data analysis unit that is configured to analyze the rewrite specification data acquired by the rewrite specification data acquisition unit, wherein the transfer target file specifying unit is further configured to specify the file, as the transfer target file, including the update data to be written into the third device using an analysis result of the rewrite specification data.  {Update file data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.}


Claim 4
With respect to claim 4, Teraoka, Watanabe, and Venkatachalam teaches the invention as claimed including:
wherein the second device further includes a second data size specifying unit that is configured to specify a second data size to distribute the updated data, and the update data distribution unit is further configured to distribute the update data to the third device by distributing the plurality of divided files transferred from the first device to the third device according to the second data size specified by the second data size specifying unit.  {A vehicle software update method includes a vehicle ECU update system that uses a communication module to communicate with a server outside the vehicle to allow a vehicle ECU 13 to use the communication module 10 as a gateway to transmit a size of data that can be accepted at a time by the ECU in order to receive update data, and the ECU can then read the update data from gateway in the data size, and then further divide the data into a second smaller CAN size for transmission of the data to upgrade other ECUs in communication with the ECU 13.  Teraoka at ¶¶ 0102, 0106 & 0107; id. at fig. 1.}


Claim 5
With respect to claim 5, Teraoka, Watanabe, and Venkatachalam teaches the invention as claimed including:
wherein the second device further includes a divided file transfer request unit that is configured to: indicate the first data size specified by the first data size specifying unit to the first device; and request the first device to transfer the plurality of divided files, and when the divided file transfer request unit requests for transfer of the plurality of divided files, the update data transfer unit is further configured to transfer the update data by: dividing the transfer target file specified by the transfer target file specifying unit into the plurality of divided files according to the first data size specified by the first data size specifying unit; and transferring the plurality of divided files to the second device.  {A vehicle software update method includes a vehicle ECU update system that uses a communication module to communicate with a server outside the vehicle to allow a vehicle ECU 13 to use the communication module 10 as a gateway to transmit a size of data that can be accepted at a time by the ECU in order to receive update data, and the ECU can then read the update data from gateway in the data size, and then further divide the data into a second smaller CAN size for transmission of the data to upgrade other ECUs in communication with the ECU 13.  Teraoka at ¶¶ 0102, 0106 & 0107; id. at fig. 1.}


Claim 6
With respect to claim 6, Teraoka, Watanabe, and Venkatachalam teaches the invention as claimed including:
wherein the third device is further configured to transmit a receipt completion notification to the second device at a timing the third device receives the update data from the second 347/350 device, and the divided file transfer request unit is further configured to request the first device to transfer the plurality of divided files when receiving the receipt completion notification from the third device.  {Update file data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes and sends completion and transmission recipts. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.}

Claim 7
With respect to claim 7, Teraoka, Watanabe, and Venkatachalam teaches the invention as claimed including:
wherein the third device is further configured to transmit a write completion notification to the second device at a timing the third device completes writing of the update data received from the second device into the non-volatile memory, and the divided file transfer request unit is further configured to request the first device to transfer the plurality of divided files when receiving the write completion notification from the third device.  {Update file data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes and sends completion and transmission recipts. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.}

Claim 11
With respect to claim 11, Teraoka, Watanabe, and Venkatachalam teaches the invention as claimed including:
wherein the second device includes a memory having a storage area for temporally and sequentially storing the plurality of divided files, and the storage area of the memory has a capacity that is greater than a size of each of the plurality of divided files but less than a total size of the transfer target file.  {A destination memory may be too small for the size of an update so the update may be divided into smaller blocks that are transmitted individually in sequence, processed at the destination memory, and then sent on to a target destination to make room for the arrival of additional blocks at the destination.  Venkatachalam at ¶¶ 0004, 0030, 0055; id. at ¶¶ 0041, 0044, 0045 (receiving update data blocks from source, processing at destination memory, sending data blocks to target memory).}







Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al., United States Patent Application Publication No. 2020/0225930 (Published July 16, 2020, filed 9/8/2017) claiming priority to JP2016202767 (Filed 10/14/2016) (“Teraoka”) in view of Watanabe et al., Japan Patent Application Publication No. 2018079768 (Published May 24, 2018) (“Watanabe”).

Claim 10
With respect to claim 10, Teraoka teaches the invention as claimed including a non-transitory computer readable storage medium storing a data structure of specification data for a program update, the data structure being used for a computer including an update data distribution unit that is configured to distribute update data transmitted from outside of a vehicle to a rewrite target electronic control unit (ECU),  {A vehicle software update method includes a vehicle ECU update system that uses a communication module to communicate with a server outside the vehicle to allow a vehicle ECU 13 to use the communication module 10 as a gateway to transmit a size of data that can be accepted at a time by the ECU in order to receive update data, and the ECU can then read the update data from gateway in the data size, and then further divide the data into a second smaller CAN size for transmission of the data to upgrade other ECUs in communicaton with the ECU 13.  Teraoka at ¶¶ 0102, 0106 & 0107; id. at fig. 1.
However, Teraoka doesn’t explicitly teach the limitations:
the data structure comprising: device identification information for identifying the rewrite target ECU; information for specifying the update data corresponding to the device identification information; and a data distribution size for the rewrite target ECU corresponding to the device identification information, wherein the data distribution size corresponding to the device identification information is used as a data size to acquire the update data corresponding to the device identification information from another ECU and to distribute the update data to the rewrite target ECU corresponding to the device identification information. {Watanabe does teach this limitation.  Watanabe teaches the vehicle ECU update data size specification method of Teraoka includes where the data size is gathered from downstream ECUS by the update management ECU which then sends the data sizes to the gateway, receives the update data in response, and distributes the updates to the downstream ECUs according to the gathered data sizes. Watanabe at ¶¶ 0019 – 0021, 0025 – 0029, 0030.  
Teraoka and Watanabe are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to receive update files.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for vehicle ECU update data size specification as taught in Teraoka, with gathering the data size information, as taught in Watanabe.  Watanabe states that each ECU may have specific requirements.   Id. at ¶ 0021.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for vehicle ECU update data size specification as taught in Teraoka, with gathering the data size information, as taught in Watanabe, for the purpose of using the correct size data for each ECU.}


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										September 29, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199